Citation Nr: 1718403	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, to include as secondary to service-connected right shoulder strain. 

2.  Entitlement to service connection for left foot plantar fasciitis. 

3.  Entitlement to service connection for residuals of an upper respiratory infection. 

4.  Entitlement to service connection for a right ear disability, to include eustachian tube dysfunction. 

5.  Entitlement to service connection for conjunctivitis. 

6.  Entitlement to an initial, compensable rating for scarring of the right knee, status post laceration with methicillin resistant staph aureus (MRSA) infection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision by the Benefits Delivery at Discharge (BDD) Unit at the Salt Lake City, Utah, RO through the Paperless Delivery of Veterans Benefits program.  This decision, in part, denied service connection for right elbow, right wrist, and thoracolumbar spine disabilities; GERD; gastroenteritis; left foot plantar fasciitis; an upper respiratory infection; a left knee disability; otitis media; conjunctivitis; and right hand and right shoulder disabilities.  This decision also granted service connection for two right knee disabilities, one characterized as right knee scar status post ACL reconstruction and another as right knee scar status post laceration with MRSA infection, each assigned as 0 percent disabling ( noncompensable).  The Veteran filed a notice of disagreement (NOD) with respect to these determinations in September 2010.  The RO in Salt Lake City, Utah initially issued a statement of the case (SOC) in May 2011, and reissued the SOC in April 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2012. 
An interim February 2013 rating decision granted service connection for lumbar strain, pre-patellar bursitis of the left knee, and right shoulder strain, resolving the appeal as to claims for service connection for thoracolumbar spine, left knee, and right shoulder disabilities.  This decision also assigned a higher, 10 percent rating from the effective date of the award of service connection, for disability characterized as status post ACL reconstruction with scar of the right knee and continued the noncompensable rating for the disability characterized as scarring of the right knee, status post laceration with MRSA infection.  A supplemental SOC (SSOC) issued in conjunction with the February 2013 rating decision reflects the continued denial of the claims for service connection remaining on appeal.  As the Veteran is presumed to seek the maximum available benefit for a disability, the February 2013 SSOC also reflects consideration (and denial) of a rating in excess of that which has been assigned for the service-connected scarring of the right knee, status post laceration with MRSA infection.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is of record.  During the hearing, additional evidence, accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration of such evidence, was received.

In January 2015, the Board denied an initial rating in excess of 10 percent for status post ACL reconstruction with scar of the right knee and remanded the claims currently on appeal to the AOJ for further development.  After accomplishing further action, the AOJ continued to deny the claims for service connection for a right elbow disorder, left foot plantar fasciitis, residuals of an upper respiratory infection, a right ear disability, and conjunctivitis and for a higher rating for the service-connected scarring of the right knee, status post laceration with MRSA infection (as reflected in an October 2015 SSOC) and returned these matters to the Board for further consideration.

The Board points out that the Veteran had also perfected an appeal with regard to claims for service connection for residuals of a right wrist fracture (to include impairment of the right hand) and a gastrointestinal disability (to include GERD) and the Board remanded these matters in January 2015 for further development.  In an October 2015 rating decision, the RO granted service connection for right wrist carpal bone fracture and GERD.  That action resolved the appeal as to these service connection claims, and no downstream higher rating or effective date issues are currently before the Board 

As a final preliminary matter, based on full consideration of the record and the Veteran's assertions, the Board has characterized the appeal as encompassing the matters set forth on the title page.  In addition, because the Veteran disagreed with the initial rating assigned following the award of service connection for scarring of the right knee, status post laceration with MRSA infection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

The Board's decision on the claims for service connection for a right elbow disorder and residuals of an upper respiratory infection and for a higher initial rating for scarring of the right knee, status post laceration with MRSA infection is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran experienced right elbow and upper respiratory symptomatology in service, there is no credible evidence of continuity of any right elbow or upper respiratory symptoms since service and the most persuasive medical opinion evidence of record weighs against finding that there exists a medical relationship, or nexus, between the later diagnosed disabilities and the in-service symptomatology or that the diagnosed right elbow disorder was caused or is or has been  aggravated by the service-connected right shoulder strain.

3.  Since the October 1, 2009 effective date of the award of service connection, the Veteran's scarring of the right knee, status post laceration with MRSA infection, has not involved the head, face, or neck and has not been deep or unstable; there is no credible evidence of any scar pain and the scarring has not had any other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disorder, to include as secondary to service-connected right shoulder strain, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for residuals of an upper respiratory infection are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for an initial compensable rating for scarring of the right knee, status post laceration with MRSA infection are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code (DCs) 7800-7805 (2016).    






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

With respect to the appeal for a higher initial rating for scarring of the right knee, status post laceration with MRSA infection, the appeal arose from the Veteran's disagreement with the initial rating assigned after the award of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Notably, however, after the Veteran's disagreement with the initial rating assigned for the right knee scarring, the criteria for higher ratings for scars was set forth in the May 2011 SOC.

As for the remaining matters being decided herein, after a complete or  substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2015 letter provided notice regarding what information and evidence was needed to substantiate the claims for service connection for a right elbow disorder and residuals of an upper respiratory infection (on both a direct and secondary basis), as well as what information and evidence must be submitted by the claimant, and what information and evidence would be obtained by VA.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements.

The October 2009 rating decision reflects the RO's initial adjudication of the claims.  Hence, the Board acknowledges that the February 2015 letter was not issued prior to the adverse determination on appeal.  However, the claims for service connection for a right elbow disorder and residuals of an upper respiratory infection were thereafter readjudicated in the October 2015 SSOC.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, private medical records, and the reports of VA examinations which were conducted to obtain information as to the nature and etiology of the claimed right elbow disorder and residuals of an upper respiratory infection and as to the severity of the service-connected scarring of the right knee, status post laceration with MRSA infection.  The Veteran has not reported, and the evidence does not otherwise indicate, that she has received any relevant post-service VA medical treatment for her claimed disabilities.  Also of record and considered in connection with the appeal are the transcript of the June 2013 Board hearing, along with various statements submitted by the Veteran and her representative, on her behalf.  The Board finds that no further development on any claim herein decided, prior to appellate consideration, is required.

As for the June 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the hearing was legally sufficient. 

During the June 2013 hearing, the Veteran appeared, along with her authorized representative, and provided testimony on the matters herein decided.  At that time, the undersigned VLJ identified the issues on appeal, to include the matters herein decided; with respect to these issues, information was solicited regarding the nature and history of the Veteran's claimed disabilities, why it was believed her claimed disabilities were related to service or a service-connected disability, the severity of her right knee scarring, and the treatment received for her disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with the claims decided herein, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which was sought on subsequent remand.  

The Board also finds that that there has been substantial compliance with the Board's January 2015 remand directives relative to the claims decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Pertinent to the matters decided herein, the Board directed that the AOJ notify the Veteran of the type of evidence necessary to support a claim for service connection on a secondary basis, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records (to specifically include outstanding treatment records from Tripler Army Medical Center), obtain any outstanding treatment records identified by the Veteran, and afford the Veteran VA examinations to obtain information as to the nature and etiology of her claimed right elbow disorder and residuals of an upper respiratory infection and as to the severity of the service-connected scarring of the right knee, status post laceration with MRSA infection.

VA elbow, respiratory, and scar examinations were conducted in August 2015 and medical opinions were provided pertaining to the etiology of the claimed elbow and respiratory disabilities.  Also, in the February 2015 letter, the AOJ notified the Veteran of the evidence necessary to support a claim for service connection on a secondary basis and requested that she identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records (to include any outstanding treatment records from Tripler Army Medical Center).  The Veteran did not identify or submit any outstanding treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street);.  Thus, VA has no further duty to attempt to obtain any additional treatment records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the matters herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.   See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II. Analysis

A. Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. §  3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran contends that she has current right elbow and upper respiratory disabilities which are related to elbow and upper respiratory problems that she experienced in service.  In the alternative, she contends that her claimed right elbow disorder is related to her service-connected right shoulder strain.

The reports of the August 2015 VA elbow and respiratory examinations indicate that the Veteran has been diagnosed as having right lateral epicondylitis and recurrent upper respiratory infection.  Thus, current right elbow and upper respiratory disabilities have been demonstrated.  The remaining question with respect to each claim is whether the diagnosed disability had its onset during service or is otherwise medically related to in-service injury or disease or a service-connected disability, as alleged.  As discussed below, however, the Board finds that the record presents no basis for an award of service connection for the current right elbow and upper respiratory disabilities.

During the June 2013 hearing, the Veteran seems to have alluded to a continuity of right elbow and upper respiratory symptomatology.  Although she is certainly competent to report the symptoms and history of her claimed disabilities (including a continuity of symptomatology), her reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.

Service treatment records reflect that the Veteran was treated for upper respiratory symptoms on various occasions between November 1984 and May 2005.  For instance, in November 1984 she was evaluated for a cough, head cold, sore throat, and congestion and received over the counter medications for her symptoms.  In September 1987 she was treated for a sore throat, body aches, swollen glands, and sinus pressure and a diagnosis of rule out strep throat/pharyngitis was provided.  In June 1990 she was diagnosed as having viral pharyngitis.  In March 2001 and March 2003 she was treated for a runny nose, occasional cough, and ear pain/pressure and was diagnosed as having an upper respiratory infection.  Also, in May 2005 she was evaluated for congestion and bilateral ear pain.  A diagnosis of an upper respiratory infection was provided.

As for the right elbow, service treatment records document August and September 2003 evaluations for a one month history of throbbing pain from the right elbow to the hand.  Intermittent episodes of pain occurred 4 to 5 times each day, the pain was increasing in frequency, and the pain improved with immobilization and keeping the right arm flexed and towards the chest.  The Veteran reported that her duties involved a lot of computer work and that she was tackled while playing football during physical training.  Examination revealed slight tenderness to palpation over the right lateral epicondyle.  The Veteran was diagnosed as having right elbow pain and possible epicondylitis.  

There is no evidence of any further complaints of or treatment for right elbow or upper respiratory problems in the Veteran's service treatment records.  She reported on an April 2009 report of medical history form completed for purposes of retirement from service that she was not experiencing, nor had she ever experienced, any respiratory problems (including tuberculosis; asthma or any breathing problems related to exercise, weather, pollens, etc.; shortness of breath; bronchitis; wheezing or problems with wheezing; a chronic cough or cough at night; sinusitis; hay fever; and chronic or frequent colds).  She did report a history of "painful shoulder, elbow, or wrist" and "swollen or painful joint(s)" on the report of medical history form, but she specified that these notations referred to shoulder, wrist, and knee problems.  Moreover, the Veteran's April 2009 retirement examination did not reflect any elbow or upper respiratory abnormalities.

The report of a July 2009 VA general medical examination indicates that the Veteran began to experience right elbow pain in August 2003 while opening a door.  X-rays conducted at the time were negative, she was diagnosed as having right elbow tendonitis, she was given approximately two months of rest and alternate duties, and her elbow symptoms "went away."  At the time of the July 2009 examination she was not experiencing any right elbow pain, there were no elbow limitations, she was not using any braces, and her elbow did not prevent or limit her from performing her job or other activities.

As for the Veteran's claimed upper respiratory disability, the July 2009 examination report reflects that she had never been sent for ENT or surgical referrals or consultations for any upper respiratory problems.  She experienced 10 episodes of upper respiratory infections between 1986 and 2005 (some of which were treated with antibiotics) and the last episode of sinusitis and ear pain occurred in 2005.  She did not take any chronic medications or need any chronic suppressive antibiotic therapy for upper respiratory problems, but she did sometimes use antibiotics.

Examination revealed that the ranges of right elbow motion were all normal (i.e., flexion to 145 degrees, supination to 85 degrees, and pronation to 80 degrees) and that there were no additional limitations in the ranges of elbow motion or joint function following repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran's oropharynx was clear and without cobblestoning, erythema, edema, or postnasal drip, her sinuses were nontender to palpation, both nares were clear and without obstruction, she was able to breathe out of her nose, and no polyps were appreciated.  Also, her chest was clear and there were no crackles, wheezes, rhonchi, or rales.  X-rays of the right elbow were normal.  The Veteran was diagnosed as having "right elbow tendonitis, resolved" and "ten episodes of upper respiratory infections from 1986 to 2005" with the last episode of upper respiratory infection being in 2005.

The evidence otherwise indicates that the Veteran's current right elbow and upper respiratory disabilities did not manifest until after service.  The earliest post-service clinical evidence of a possible right elbow disability is the report of a January 2013 VA elbow examination which reveals that the Veteran reported that she was experiencing intermittent right elbow pain with prolonged physical activity.  The earliest post-service clinical evidence of a possible upper respiratory disability is an April 2013 examination report from Tripler which indicates that the Veteran reported a cough, congestion, green phlegm, and post-nasal drip.  Examination revealed that the Veteran's turbinates were edematous and erythematous, that there was mucous in her nares, and that her throat was erythematous with some post-nasal drip.  A diagnosis of upper respiratory infection was provided.  There is no clinical evidence of any earlier right elbow or upper respiratory problems following service.  

The Board acknowledges that there is lay evidence of earlier symptoms following service in that, as explained above, the Veteran has alluded to a continuity of symptomatology in the years since service with respect to her claimed disabilities.  As explained below, however, the Board finds that any current reports of a continuity of right elbow or upper respiratory symptomatology in the years since service are not credible.

The Veteran has provided information and statements which are inconsistent with her reports alluding to a continuity of symptomatology.  For instance, she appears to have claimed that her right elbow and upper respiratory symptoms have continuously existed in the years since service.  However, she reported on the April 2009 report of medical history form completed for purposes of retirement from service that she was not experiencing, nor had she ever experienced, any respiratory problems and that her noted history of "painful shoulder, elbow, or wrist" and "swollen or painful joint(s)" only referred to shoulder, wrist, and knee problems.  Also, she reported during the July 2009 VA general medical examination that the elbow symptoms that she received treatment for in August 2003 "went away" after approximately two months of rest and alternate duties and that she was not experiencing any right elbow pain or any other elbow limitations at the time of the July 2009 examination.  

Given the absence of any evidence of complaints of or treatment for right elbow or upper respiratory problems in the Veteran's service treatment records following her September 2003 treatment for right elbow pain and May 2005 treatment for an upper respiratory infection, the fact there was no evidence of any right elbow or upper respiratory abnormalities during the April 2009 retirement examination or the July 2009 VA general medical examination, the absence of any clinical evidence of right elbow or upper respiratory problems for several years following service, and the information and statements provided by the Veteran that are inconsistent with her reports alluding to a continuity of symptomatology, the Board concludes that, as to continuity of right elbow and upper respiratory symptoms, any such reports are deemed not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case.  

Furthermore, the Board notes that, even if there was competent and credible evidence of a continuity of right elbow or upper respiratory symptomatology in the years since service, an award of service connection for the Veteran's current right elbow and upper respiratory disabilities solely based on evidence of a continuity of symptomatology would nonetheless be precluded because the current disabilities are not among the chronic conditions listed in 38 C.F.R. § 3.309 (a).  Service connection on the basis of a continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker, 708 F.3d at 1338.

Furthermore, the Board notes that, with respect to the medical etiology opinions of record, the preponderance of the competent, probative opinions weigh against the claims.

The physician who conducted the August 2015 VA elbow and respiratory examinations opined that it was not likely ("less likely than not") that the Veteran's current right elbow disability or recurrent upper respiratory infections were incurred in service.  As for the right elbow disability, she reasoned that the Veteran was diagnosed as having epicondylitis and contusion of the right elbow in 2003, but that there was no mention of any elbow condition during her retirement examination, that the disability was noted as being resolved during the July 2009 VA examination, and that no right elbow diagnosis was provided during the January 2013 VA examination.  There were no further evaluations for epicondylitis, but examination of the elbow during the August 2015 examination was consistent with epicondylitis.  Given that there were no evaluations for a right elbow condition from 2003 to 2015, there was no evidence that the claimed disability was chronic and continuous.

With respect to the claimed upper respiratory disability, the examiner reasoned that the Veteran had episodes of upper respiratory infections since 2001, with each episode lasting for a few days.  The last such episode had occurred in 2013.  Given the fact that no residuals were noted on chest x-rays or pulmonary function testing and that there was no chronic medication use, each episode would be considered acute and resolved.  Thus, each episode would be from a different exposure source and would not be the same recurring infection.

The August 2015 examiner also opined that it was not likely ("less likely than not") that the Veteran's current right elbow disability was caused by her service-connected right shoulder strain.  This opinion was based on the fact that a shoulder strain does not medically cause lateral epicondylitis.

In an October 2015 addendum, the physician who conducted the August 2015 examinations explained that the elbow motion which causes epicondylitis is supination/pronation and that shoulder motion is predominantly elevation and depression.  Therefore, a shoulder strain which limits the elevation/depression would not mechanically cause epicondylitis because abnormal shoulder motion would not affect supination/pronation at the elbow.  During a January 2013 shoulder examination, only minimal limitation of shoulder movement was noted.  Thus, it was not likely ("less likely than not") that the elbow motion would be affected because shoulder motion was not severely affected.  Moreover, for the same reasons (the differing directions of movements of the shoulder and elbow and the minimal limitation of right shoulder movement), it was not likely ("less likely than not") that the Veteran's lateral epicondylitis was aggravated beyond its natural progression by her service-connected right shoulder disability.

The August and October 2015 opinions are based upon a complete review of the Veteran's medical records and reported history, are accompanied by specific rationales that are consistent with the evidence of record, and address whether a relationship exists between the Veteran's claimed right elbow and upper respiratory disabilities and service or between the claimed right elbow disability and her service-connected right shoulder disability.  The opinions do not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345   (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Thus, the August and October 2015 opinions are adequate and entitled to substantial probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

There is no other medical evidence or opinion indicating that the Veteran's right elbow disability or upper respiratory disability are related to service or a service-connected disability and neither the Veteran nor her representative has identified or alluded to the existence of any such evidence or opinion. 

While the Veteran has expressed her belief that her claimed disabilities are related to right elbow and upper respiratory problems in service or her service-connected right elbow disability, such assertions do not provide persuasive support for the claims.  While she is certainly competent to describe matters within her personal knowledge, as a layperson not shown to have appropriate medical training and expertise, she is not competent to render a probative opinion on a complex medical matter, such as whether a medical relationship exists between her current right elbow and upper respiratory disabilities and her elbow and respiratory problems in service(when her current right elbow and upper respiratory disabilities did not manifest for several years following service) or her service-connected right shoulder disability, as resolution of such questions involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456   (2007).

Under these circumstances, the Board must conclude that the record does not support a finding that the Veteran's currently diagnosed right elbow disability or upper respiratory disability had its onset in service, is otherwise medically related to service, or is caused or aggravated by a service-connected disability.

For all the foregoing reasons, each claim under consideration must be denied.  In reaching the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2016).

B. Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The RO has assigned a rating for the Veteran's scarring of the right knee, status post laceration with MRSA infection under 38 U.S.C.A. § 4.118, DC 7805.  In order to warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (DC 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be unstable or painful (DC 7804); or have some other disabling effects not contemplated by DCs 7800-7804 (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805. 

Where the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a 0 percent rating, a noncompensable (0 percent) rating will be assigned when the required symptomatology is not shown. 38 C.F.R. § 4.31.

In the present case, the Veteran reported during the July 2009 VA general medical examination that, in October 2008, she sustained a laceration to the front of the right shin which required 32 stitches.  The sutures were removed in November 2008, but the center of the scar was not healed so it was packed with iodoform gauze.  The middle part of the scar was subsequently debrided and repacked with iodoform gauze and the Veteran was placed on antibiotics.  The wound was again cleaned out and cultured in December 2008 and it tested positive for MRSA.  Therefore, the Veteran's antibiotic regimen was changed and the center portion of the scar healed by secondary intention in approximately two weeks.  She reported during the July 2009 examination that if she was sitting on an airplane or in a car and the right knee was flexed for more than 30 minutes, she experienced a dull, throbbing pain (5-6/10 in intensity) until she was able to get out and stretch the knee.  There was otherwise no flares of knee symptoms, locking, or giving way and the Veteran did not use any canes, crutches, or other assistive devices.

Examination revealed that there was a vertical well-healed car on the anterior aspect of the right knee which measured 10.5 centimeters by 10.5 centimeters, had good blood supply, and was hypopigmented, moderately noticeable, non-depressed, non-elevated, and non-tender to touch.  Inferior to that scar there was a horizontal scar which measured 11.5 centimeters long and 0.125 centimeters wide at its smallest area.  In the middle of this second scar there was a larger hyperpigmented shiny portion which measured 4 centimeters by 1 centimeter, whereas on the outside it was hypopigmented and very well-healed.  The Veteran was diagnosed as having, among other things, a laceration to the right shin status post sutures with MRSA complication requiring secondary intention healing, resolved with moderate scar.

The Veteran reported during the June 2013 hearing that she experienced pain and tenderness associated with her right knee scarring.  As a result, she was unable to kneel on her right knee.  Also, the scar would occasionally become irritated and/or bleed if the knee struck an object.

The report of an August 2015 VA scars examination indicates that the Veteran experienced lack of sensation associated with her right knee scarring, that the scar would occasionally sunburn faster and become irritated by the sun, and that the Veteran was unable to kneel on the scar.  The Veteran's knee itself was intermittently painful, but she specified that there were no painful scars of the trunk or extremities.  Also, there were no scars of the trunk or extremities that were unstable with frequent loss of covering of skin over the scar or that were caused by burns.

Examination revealed that there was a superficial non-linear scar on the right shin which measured 13 centimeters by 1 centimeter.  There was no deep scarring, scarring did not result in any limitation of function, and there were no other pertinent physical findings, complications, signs, or symptoms associated with the right knee scarring.  The Veteran was diagnosed as having a scar.  The scarring did not impact her ability to work.  Overall, the physician who conducted the August 2015 examination concluded that the Veteran's right knee scarring was unchanged.

Considering the pertinent evidence in light of the applicable rating criteria and considerations, the Board finds that since the October 1, 2009 effective date of the award of service connection, the Veteran's scarring of the right knee, status post laceration with MRSA infection has not approximated the criteria for a compensable rating under DCs 7800-7805.  Specifically, the right knee scarring does not involve the head, face, or neck, is not deep, and is not unstable.  Although there is superficial and nonlinear scarring of the right knee, the scarring does not involve an area or areas of at least 144 square inches (929 square centimeters).

The Board acknowledges that the Veteran has reported occasional right knee pain.  In addition to the service-connected scarring of the right knee, status post laceration with MRSA infection, service connection has separately been awarded for right knee status post anterior cruciate ligament reconstruction with scar and a 10 percent disability rating has been assigned for that disability.  It appears that some of the Veteran's reported right knee pain is associated with this separately rated knee disability.  In January 2015, the Board denied the Veteran's claim for a higher initial rating for the service-connected right knee status post anterior cruciate ligament reconstruction with scar.  To the extent that the Veteran may be attributing any of her right knee pain to the knee scarring, she is certainly competent to report scar pain.  Nevertheless, her reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In the present case, objective examination of the Veteran's right knee scarring during the July 2009 examination revealed that it was not painful.  Moreover, the Veteran reported actual "lack of sensation" of the right knee scarring (as opposed to pain or tenderness) during the August 2015 examination and indicated during that examination that there were no painful scars of the trunk or extremities.  The objective evidence of a lack of scar pain outweighs the Veteran's statements to the contrary and in light of the clinical evidence, the Board concludes that any lay reports of right knee scar pain are not credible.  Therefore,  a compensable for scarring of the right knee, status post laceration with MRSA infection, on the basis of scar pain under DC 7804 is not warranted at any time during the claim period.  Moreover, the Veteran's right knee scarring has not had any other disabling effects.

In sum, the Board finds that, overall, the Veteran's scarring of the right knee, status post laceration with MRSA infection has not exhibited symptoms that would warrant a compensable rating under DCs 7800-7805 at any point since the October 1, 2009 award of service connection.  As such, an initial compensable rating is not warranted at any time during the period under consideration.  See  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DCs 7800-7805.

As a final point, the Board notes that, in conjunction with the higher rating claim under consideration, neither the Veteran nor her representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's scarring of the right knee, status post laceration with MRSA infection, pursuant to Fenderson, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a compensable rating for the Veteran's right knee scarring at at any pertinent point, this doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for a right elbow disorder, to include as secondary to service-connected right shoulder strain, is denied.

Service connection for residuals of an upper respiratory infection is denied.

An initial compensable rating for scarring of the right knee, status post laceration with MRSA infection, is denied.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims for service connection for left foot plantar fasciitis, a right ear disability, and conjunctivitis is warranted.  

The Veteran contends that she has current left foot plantar fasciitis and right ear disability which had their onset in service.  In its January 2015 remand, the Board instructed the AOJ to arrange for the Veteran to undergo VA examinations to obtain medical opinions regarding the etiology of any such claimed disabilities.  Pursuant to the Board's remand, VA foot and ear examinations were conducted in August 2015.  

With respect to the claimed left foot disability, the Veteran was diagnosed as having left foot plantar fasciitis.  The physician who conducted the VA foot examination explained that there were no evaluations for plantar fasciitis during service.  During a VA examination in 2009 it was noted that there was no foot pain and a diagnosis of metatarsal fracture, healed, was provided.  There was no evidence of any plantar fasciitis until 2012, at which time right foot plantar fasciitis was noted.  An examination of the Veteran during the August 2015 examination was consistent with left foot plantar fasciitis, but without evidence of ongoing evaluation while in service, it was not likely ("less likely than not") that the left foot plantar fasciitis was incurred in service.

As for the claimed right ear disability, the physician who conducted the VA ear examination concluded that there was not enough objective evidence to make a diagnosis.  She elaborated that the Veteran did not have any ear complaints at the time of the August 2015 examination.  Although the Veteran experienced ear infections in service in 1986 and 2003, she did not have any infections since that time.  She was seen in 2012 for eustachian tube dysfunction, but there were no further evaluations.  Thus, the eustachian tube dysfunction would be considered acute and resolved.  In the absence of ongoing ear evaluations, there was no evidence of any right ear condition that was chronic and continuous.  Hence, "without evidence of a condition, there [was] no opinion to be rendered."

The August 2015 foot opinion is deficient because the examiner reasoned that the Veteran was not treated for plantar fasciitis in service, but the examiner did not acknowledge or comment on the significance, if any, of the evidence of tender foot arches during the Veteran's April 2009 retirement examination.  Also, bilateral foot trouble was noted on a "Report of Medical Assessment" form (DD Form 2697) completed in March/April 2009.  Under these circumstances, the Board finds that a remand is necessary obtain another medical etiology opinion-preferably, from the physician who conducted the August 2015 VA foot examination-which fully addresses the etiology of the Veteran's left foot plantar fasciitis.  The AOJ should only arrange for the Veteran to undergo further foot examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The August 2015 ear examination is also deficient because the examiner only concluded that the Veteran did not have any right ear disability at the time of the examination.  As a result, the examiner did not provide any medical etiology opinion regarding the claimed right ear disability.  Regardless, the Veteran was diagnosed as having eustachian tube dysfunction during an October 2012 examination at Tripler.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time during the claim period (in this case, since October 2009), even if the disability is currently in remission or has completely resolved. McClain v. Nicholson, 21 Vet. App. 319 (2008).  Accordingly, the Board finds that a remand is also necessary to afford the Veteran a new VA ear examination to obtain information and a medical opinion addressing the nature and etiology of any current right ear disability.

The Veteran is hereby notified that failure to report to the scheduled examination(s), without good cause, may result in denial of her claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).
The Board notes that as the record currently stands, there is no evidence of any current conjunctivitis.  As additional treatment records are being sought upon remand which may document evidence of a current acquired eye disability (to include conjunctivitis), the claim for service connection for conjunctivitis is being remanded, as well.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who conducted the August 2015 VA foot examination an addendum opinion addressing the etiology of the Veteran's current left foot plantar fasciitis.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and lay assertions.

Based on a review of all pertinent lay and medical evidence, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any left foot plantar fasciitis diagnosed since approximately October 2009 (a) had its onset during active service; (b) is related to the Veteran's left foot pain in service; or (c) is otherwise the result of a disease or injury incurred in service.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions- to include the evidence of tender foot arches during the Veteran's April 2009 retirement examination and the report of foot problems on the March/April 2009 "Report of Medical Assessment" form (DD Form 2697).

In this regard, the physician is advised that the Veteran is competent to report her symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.  The absence of evidence of treatment for plantar fasciitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current right ear disability(ies).

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any right ear disability(ies) currently present, or validly present at any point since approximately October 2009 (even if now asymptomatic or resolved):

Then, with respect to each such disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during active service; (b) is related to the Veteran's right ear problems in service; or (c) is otherwise the result of a disease or injury incurred in service.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions- to include the Veteran's treatment for eustachian tube dysfunction in October 2012 at Tripler and all reports of and instances of treatment for right ear problems in her service treatment records.

In this regard, the physician is advised that the Veteran is competent to report her symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection  for left foot plantar fasciitis, a right ear disability, and conjunctivitis in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in October 2015), and all legal authority. 

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit(s)  requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


